DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 11, 12, 15, 18, 21-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Publication No. 2010/0304787; hereinafter Lee) in view of Hernandez-Abrego et al. (US Patent Publication No. 2012/0295708; hereinafter Abrego).
With reference to claim 1, Lee discloses a first device (100) (see paragraph 27; Figs. 1-3), comprising:
at least one processor (180) (see paragraphs 27, 67; Fig. 1);
a display (151) accessible to the at least one processor (180) (see paragraphs 45, 57; Figs. 1-2); and
storage (160) accessible to the at least one processor (180) and comprising instructions executable by the at least one processor (see paragraph 82; Fig. 1) to:
present an icon (1710-1720) on the display (151) so that the icon (1710-1720) appears disposed within the real world at or proximate to a location of a second device (1610-1620) associated with the icon (1710-1720), the second device (1610-1620) being different from the first device (100) and existing in the real world (see paragraphs 124, 130; Figs. 10-11); and 
;
wherein the instructions are executable to:
identify a selection of the icon (1710-1720) by the user via user input (130) other than the user looking at the icon (see paragraph 167; Fig. 1); and
based on the identification of the selection of the icon, present a first graphical user interface (GUI) on the display (1725), the first GUI comprising one or more graphical elements other than the icon that are related to the second device (see Fig. 14C); 
wherein the first GUI presented on the display comprises elements from a second GUI that the second device is configured to present on a display of the second device itself (in teaching volume control indicator well known to be included on a display or audio device; see paragraphs 169, 171-172; Fig. 14C).
While Lee discloses all that is required as explained above, there fails to be disclosure of identifying a user looking at icon, receiving audible input, and execute an audible command based on the identification as recited.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) identify a user (112) of the first device 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).

	With reference to claim 2, Lee and Abrego disclose all that is required as explained above with reference to claim 1, wherein Lee further discloses that proximate to the location of the second device (1610-1620) comprises one or more of: within a threshold non-zero distance to the second device, above or next to the location of the second device at a same depth as the second device relative to the first device (see Fig. 13).

claim 3, Lee and Abrego disclose all that is required as explained above with reference to claim 1, wherein Abrego further discloses that the instructions are executable to: receive the audible input from the user while the user is identified as looking at the icon (see paragraphs 29-30); and based on the audible input being received while the user is identified as looking at the icon, issue the command to the second device (see paragraphs 39, 54).

With reference to claim 4, Lee and Abrego disclose all that is required as explained above with reference to claim 1, wherein Abrego further discloses comprising at least one camera (104), and wherein the instructions are executable to: identify the user of the first device as looking at the icon based on input from the at least one camera (see paragraph 28).

With reference to claim 5, Lee and Abrego disclose all that is required as explained above with reference to claim 1, wherein Abrego further discloses that the instructions are executable to: identify the user of the first device as looking at the icon for at least a threshold non-zero amount of time (see paragraphs 31-32); and based on the identification of the user as looking at the icon for at least the threshold non-zero amount of time, issue the command to the second device (see paragraphs 31-32).


With reference to claim 11, Lee disclose a method, comprising:
identifying a user of a first device (100) as looking at one or more of: a second device (1610-1630) different from the first device, a graphical element (1710-1720) presented on a display of the first device and associated with the second device (1610-1630) (see paragraphs 129-127; Fig. 10); and 
transmitting a command to the second device to execute at least one function in conformance with the user input (see paragraph 167; Figs. 13-17).
While Lee discloses all that is required as explained above, there fails to be disclosure of identifying a user looking a graphical element on the display of the first device, identifying audible input, and execute an audible command based on the identification as recited.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9); identify a user (112) of the first device (104) as looking at a graphical element presented on the display (target) (see paragraphs 28; Fig. 1); identifying audible input (404) from the user (406), the audible input (404) established by natural language of the user speaking to a person (408) different from the user (406) (see paragraph 56; a command to the second device (108) to execute at least one function (412) in conformance with information identified from the audible input (404) the user (406) not explicitly addressing the second device as part of the natural language but rather addressing the person himself or herself (see paragraph 56; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).

With reference to claim 12, Lee and Abrego disclose all that is required as explained above with reference to claim 11, wherein Lee further discloses the method comprises identifying the user as looking at the graphical element (1710-1720) presented on the display of the first device (100), and wherein the graphical element (1710-1720) is presented on the display so that the graphical element appears disposed within the real world in a same plane in the real world as at least part the second device itself (1610-1620) (see Fig. 13).

With reference to claim 15, Lee and Abrego disclose all that is required as explained above with reference to claim 11, including wherein the graphical element is a first graphical element, wherein the audible input is first audible input, wherein the indication is a first indication (as explained above), and wherein Lee further discloses that the method comprises:
presenting a second graphical element (1710-1720) on the display of the first device (100), the second graphical element (1710-1720) being associated with a third device (1610-1620) different from the first device and different from the second device, the second graphical element being different from the first graphical element, the second graphical element being concurrently presented on the display with the first graphical element (see Fig. 13); identifying the user of the first device as looking at the second graphical device (1610-1630) (see Figs. 11-12), and transmitting an indication to the third device to execute at least one function in conformance with the user input (see paragraph 167; Figs. 13-17).
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) identify a user (112) of the first device 
Therefore it would have been obvious to one having to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).
	
With reference to claim 18, Lee discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (180) (see paragraphs 62-63; Fig. 1) to:
identify a user of a first device (100) as looking at one or more of: a second device (1610-1630) different from the first device, a graphical element (1710-1720) presented on a display of the first device (100) and 
transmit a notification to the second device to execute at least one function in conformance with the user input (see paragraph 167; Figs. 13-17).
While Lee discloses all that is required as explained above, there fails to be disclosure of identifying a user looking a graphical element on the display of the first device, identifying audible input, and execute an audible command based on the identification as recited.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) identify a user (112) of the first device (104) as looking at a graphical element presented on the display (target) (see paragraphs 28; Fig. 1); ); identifying audible input (404) from the user (406), the audible input (404) established by natural language of the user speaking to a person (408) different from the user (406) (see paragraph 56; Fig. 4); and based on the identification of the user as looking at one or more of the second device and the graphical object (in teaching target (110) displayed on second device (108); see paragraph 29; Fig.1), transmitting a notification to the second device (108) to execute at least one function (412) in conformance with information identified from the audible input (404) the user (406) not explicitly addressing the second device as part of the natural language but rather addressing the person himself or herself (see paragraph 56; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).

With reference to claim 21, Lee and Abrego disclose all that is required as explained above with reference to claim 1, Abrego further discloses wherein the audible input (404) is established by natural language of the user speaking to a person (408) different from the user (406) (see paragraph 56; Fig. 4); and wherein the instructions are executable to: based on the identification of the user as looking at the icon (408), issue the command to the second device to execute at least one function (412) in conformance with information identified from the audible input (404), the user (406) not explicitly addressing the second device as part of the natural language but rather addressing the person himself or herself (see paragraph 56; Fig. 4).

With reference to claim 22, Lee and Abrego disclose all that is required as explained above with reference to claim 1, Lee further discloses wherein the instructions are executable to: present a third GUI (in teaching a channel interface for adjusting television channels), the third GUI being different from the first and second GUIs (see Figs 13-14), the third GUI comprising an option that is selectable to set the first device to (1620), in the future, issue respective commands to one or more other respective devices (1610) to execute respective functions in conformance with respective different inputs as provided by the user at a respective icon associated with a respective device (in teaching control options of audio equipment from the second GUI; see paragraphs 167-169; Figs. 13-15).  
While disclosing the usage of a third GUI, Lee fails to specifically disclose audible inputs as recited in the claim.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) to execute function in conformance with respective different audible inputs as provided by the user while looking at a respective icon associated with a respective device (see paragraphs 53-54).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which 

With reference to claim 23, Lee and Abrego disclose all that is required as explained above with reference to claim 11, Lee further discloses wherein the wherein the command is a command to alter operation of hardware of the second device (see paragraph 104; Fig. 6).

With reference to claim 24, Lee and Abrego disclose all that is required as explained above with reference to claim 11, Lee further discloses wherein the device include a recording mode for processing audio signals to be converted into electric audio data (see paragraph 42), however fails to disclose spoken command input data as recited.
Abrego further discloses a command to input data spoken by the user of a device (see paragraphs 53-54).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input 

With reference to claim 25, Lee and Abrego disclose all that is required as explained above with reference to claim 11, Lee further discloses wherein the instructions are executable to: present a GUI (in teaching a channel interface for adjusting television channels), the GUI being different from and not including the graphical element (see Figs 13-14), the GUI comprising an option that is selectable to set the first device(1620),  to in the future, issue respective commands to one or more other respective devices (1610) to execute respective functions in conformance with respective different inputs as provided by the user at a respective icon associated with a respective device (in teaching control options of audio equipment from the second GUI; see paragraphs 167-169; Figs. 13-15).  
While disclosing the usage of a third GUI, Lee fails to specifically disclose audible inputs as recited in the claim.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) to execute function in conformance with 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).

With reference to claim 26, Lee and Abrego disclose all that is required as explained above with reference to claim 18, Lee further discloses wherein the wherein the command is a command to alter operation of hardware of the second device (see paragraph 104; Fig. 6).

With reference to claim 27, Lee and Abrego disclose all that is required as explained above with reference to claim 18, Lee further discloses wherein the device include a recording mode for processing audio signals to be converted into electric audio data (see paragraph 42), however fails to disclose spoken command input data as recited.
Abrego further discloses a command to input data spoken by the user of a device (see paragraphs 53-54).


With reference to claim 29, Lee and Abrego disclose all that is required as explained above with reference to claim 28, Lee further discloses wherein the instructions are executable to: present a setting GUI (in teaching a settings interface for adjusting television functions), the settings GUI being different from the graphical element (1710-1720) (see Fig. 14), the settings GUI comprising a first option that is selectable to set the first device (1620) to, in the future, transmit respective notifications to other respective devices (1610) to execute respective functions in conformance at a respective graphical element associated with a respective device (in teaching control options of audio equipment from the second GUI; see paragraphs 167-169; Figs. 13-15),  the settings GUI comprising a second option different from the first option, the second option being selectable to set the first device to, in the future (in teaching channel and 
While disclosing the usage of a third GUI, Lee fails to specifically disclose audible inputs as recited in the claim.
Abrego discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition (see abstract) wherein instructions executable by the processor (812) (see paragraphs 81, 85-86; Figs. 8-9) to execute function in conformance with respective different audible inputs as provided by the user while looking at a respective icon associated with a respective device (see paragraphs 53-54).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Lee to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Abrego; paragraphs 30, 39).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Abrego as applied to claim 1 above, and further in view of Kang et al. (US Patent Publication No. 20160106394; hereinafter Kang).
claim 8, Lee and Abrego disclose all that is required as explained above with reference to claim 6, however fails to disclose a hybrid of elements from different GUIs as recited.
Kang discloses a display providing a GUI of different apparatuses wherein the first GUI presented on the display comprises a hybrid of respective elements from the second and a third GUIs, the second device being configured to present the second and third GUIs on a display of the second device itself, the second and third GUIs being different from each other (see paragraphs 287-288; Fig. 14).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a hybrid display similar to that which is taught by Kang in a system similar to that which is taught by Lee and Abrego to thereby provide a display format that may have less complexity for the user to view (see Kang, paragraphs 24-25).


Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Abrego as applied to claim 11 or 18 above, and further in view of Sarangdhar et al. (US Patent Publication No. 2018/0204385; hereinafter Sarangdhar).
With reference to claim 17, Lee and Abrego disclose all that is required as explained above with reference to claim 11, wherein Lee further 
Sarangdhar et al. disclose a device for controlling at least one device in a wireless communication system (see abstract) wherein the system is capable of presenting the graphical element (505-2, 504-2) on the display (503) responsive to determining that the second device (smart kettle) itself is not visible (401-2) to the user relative to the current location of the user (see paragraphs 73, 115-116; Figs. 4A, 5B).
Therefore it would have been obvious to one having ordinary skill in the art to allow the wireless communication and control appliances not visible to the user within the user environment similar to that which is taught by Sarangdhar to be carried out in system similar to that which is taught by Lee and Abrego to thereby allow the user to have real time data about information related to devices based on location of the devices (see Sarangdhar; paragraph 14).

With reference to claim 28, Lee and Abrego disclose all that is required as explained above with reference to claim 18, wherein Lee further 
Sarangdhar et al. disclose a device for controlling at least one device in a wireless communication system (see abstract) wherein the system is capable of presenting the graphical element (505-2, 504-2) on the display (503) responsive to determining that the second device (smart kettle) itself is not visible (401-2) to the user, resent the graphical element and identify the user as looking at the graphical element (see paragraphs 73, 115-116; Figs. 4A, 5B); and responsive to the second device (smart coffee maker; 504-4) being visible to the user (see Fig. 5B), decline to present the graphical element (status indicator) and identify the user as looking at the second device (see paragraphs 116-117; Figs. 5B-C).
Therefore it would have been obvious to one having ordinary skill in the art to allow the wireless communication and control appliances not visible to the user within the user environment similar to that which is taught by Sarangdhar to be carried out in system similar to that which is taught by Lee and Abrego to thereby allow the user to have real time data .


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 11-12, 15, 17-18, and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With reference to claim 1, the applicant argues that Lee and Abrego fail to disclose wherein the first GUI presented on the display comprises elements from a second GUI that the second device is configured to present on a display of the second device itself as recited.  However the examiner finds that Lee discloses a first GUI (1725) on the display which comprises elements (channel and volume control) from a GUI that the second device is configured to present on the device itself.  One of ordinary skill in the art would recognize that a GUI presenting channel and volume control, as well as many other display functions, is well known and common for usage to improve user control.  Therefore the examiner finds that Lee discloses that the first GUI presented on the display comprises elements from a second GUI that the second device is configured to present on a display of the second device itself as recited.  Further with regards to the second GUI 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOPEZ et al. (US2016/0274762) discloses an augmented reality device capable of accessing a library of applications or user interfaces designed to control a set of devices within an environment, wherein a user wearing an AR device may look at a device and a UI to control the device may be presented to the user (see abstract; paragraphs 21-24, 30-32, 50-57, 67-69; Figs. 3-12).
MEGANATHAN et al. (US2018/0284974) discloses an electronic system for virtually recreating time-based events associated with an environment including storing time-stamped event data for events associated with each monitored electronic device (see paragraphs 33-36; Figs. 4, 6).  
LOCHNY (US2019/0073800) discloses a system including a pair of holographic glasses for displaying virtual objects in the field of vision of the user. The display device presents an augmented field of vision to the user indicating status of the electronic devices within the field of vision (see paragraphs 44-51; Figs 2, 6-8).
ECKER (US20200380977) discloses a device that initiates voice control through gaze detection at a target, wherein the detecting device performs natural language understanding (see paragraphs 42-47; Figs. 1-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/         Examiner, Art Unit 2625                                                                                                                                                                                               /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625